DETAILED ACTION
	This office action is in response to the application and claims filed July 31, 2020.  Claims 1-4 are pending, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Drawings
The original drawings (five (5) pages) were received on July 31, 2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3, and 4 each include the following indefinite term(s).  The terms "relatively rotatable to” and “relatively secured to” in claim body are relative terms which render the claim indefinite.  The term "relatively” being “rotatable to” or “secured to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clear claim scope is not outlined by using a “relative” frame-of-reference in the claims in such a manner.  Further, it is not clear what would be considered as the line of demarcation which would be outside such phrasing.  For these reasons, independent claim 1 is found indefinite under 35 U.S.C. 112(b).  Claim 2 depends from claim 1.  Further, dependent claims 3 and 4 also include these same indefinite frames-of-reference as claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinagawa et al. US 2002/0085815 A1 (which has matured into U.S. Patent No. 6,652,156 B2).
Shinagawa et al. US 2002/0085815 A1 teaches (ABS; Figures 1-4, 8-11; corresponding text; Claims) a polarization maintaining (PM) connector (see para [0051] the polarization function is preserved for a connector), comprising: an outer frame 5, which forms a main structure of the PM connector; a ferrule structure 2, which is provided with a channel 7 for a fiber core 8a to pass through, wherein the ferrule structure is at least partially disposed inside the outer frame (see Fig. 1, 4, 9, etc.) and forms a slidable and rotatable connection with the outer frame (ferrule can slide via spring 3 and also rotate (para [0017])); and an adjustment member 6 (but also element 9 can be part of a combined “adjustment member”; Fig. 4), which forms an axially slidable connection with the ferrule structure (same sliding movement via spring 3 with the ferrule) and is circumferentially non-rotatable relative to the ferrule structure (see para [0045], last sentence, the holder and the ferrule rotate together, and as an integral function, thus element 6 (and/or 9) is “non-rotatable” in relation to ferrule 2), wherein the when ferrule and holder rotate) and a holding state (when holder does not rotate and is secure in position), in a case where the adjustment member is in the rotating state, the adjustment member keeps relatively rotatable to the outer frame (also note 35 U.S.C. 112(b) rejection above for “relatively”), and in a case where the adjustment member is in the holding state, the adjustment member keeps relatively secured to the outer frame (also note 35 U.S.C. 112(b) rejection above for “relatively”), which clearly, fully meets Applicant’s claimed structural limitations for sole pending independent claim 1.  See Figs. 2, 3, 10, 11, etc. for relationship to the outer frame and the structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa et al. US 2002/0085815 A1 as applied to claim 1 above, and further in view of Manning et al. U.S.P. No. 5,809,192.
Regarding independent claim 1, Shinagawa et al. US 2002/0085815 A1 clearly anticipated such claimed structural features found therein.  See the full rejection above in section (10).
Regarding claim 2, Shinagawa ‘815 does not expressly and exactly teach that a plug-in protrusion is found on either the ferrule or adjustment member, while a groove is 
Manning et al. U.S.P. No. 5,809,192 teaches (ABS; Figure 1, 2; corresponding text; Claims) at least one embodiment where a ferrule 15 and an adjustment member 25 (see exploded Fig. 2) have a complementary plug-in protrusion (on the ferrule at 19) and groove (at 29).  These elements snap together to create the locking or latching feature that also prevents certain rotations relative to each other in a circumferential direction.  Such complementary shapes would be recognized in the art and used by Manning in order to positively and durable connect features such as 15 and 25.
Since Shinagawa and Manning are both from the same field of endeavor, the purpose disclosed by Manning would have been recognized in the pertinent art of Shinagawa.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Manning, to use complementary connection features such as plug in protrusions and grooves to securely connect the optical sub-components of the device such as in the device of Shinagawa in order to improve optical coupling efficiency and effectively at the connection of the ferrule to the adjustment member.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claim 2 is found obvious over Shinagawa/Manning.
	Regarding further dependent claims 3-4, although not found expressly in Shinagawa, such added features would have been mere obvious design choices and implementations to one having ordinary skill in the art at the time of the effective filing date of the current application.  It would have been an obvious matter of design choice KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For those reasons, there are no features found in claims 3-4 that would serve to create any patentable distinction over Shinagawa, standing alone.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B and D-H:

-Reference B to Morishima is pertinent to an optical connector with ferrule and flange structure for unrotatable alignment (see Figs. 1, 7, 9A, and 9B).
-Reference D to Erdman is pertinent to a connector with ferrule radial orientation control within an outer housing.
-Reference E to de los Santos Campos is pertinent to a front loading ferrule holder with alignment feature and spring mechanism.
-Reference F to Andrews is pertinent to an optical fiber connector with ferrule, adjustment member, and spring.
-Reference G to Gurreri is pertinent to a jacketed optical fiber connector with integrated ferrule.
-Reference H to Hirabayashi is pertinent to ferrule and holder with rotational function and control.

It is again noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 1, 2021